Citation Nr: 9915709	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  92-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs of the cost of unauthorized medical services 
received during a hospitalization at the Lea Regional 
Hospital in Hobbs, New Mexico, from January 28, 1991, through 
February [redacted] 1991.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1944 to 
January 1947.  He died on February [redacted] 1991.  The present 
appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Medical Administration 
Service (MAS) at the Department of Veterans Affairs (VA) 
Medical Center in El Paso, Texas (VAMC), which denied payment 
or reimbursement of medical expenses associated with medical 
care received by the veteran at the Lea Regional Hospital in 
January and February 1991.  The Board remanded the appeal on 
November 18, 1992, for additional evidentiary development.  
The case has been returned to the Board for further review on 
appeal.

In the Board's November 1992 remand, the RO and the MAS were 
asked to obtain (1) all pertinent treatment records from the 
Lea Hospital and (2) the administrative folder and any other 
file that might contain documents related to the appellant's 
claim.  The RO has responded by associating the Lea Hospital 
records with the claims folder.  Although the MAS has been 
unresponsive, it appears that a VA Form 119 dated February 1, 
1991, and a VA Form 10-583 dated May 22, 1991, have been 
added to the record and that the record on appeal now 
includes all relevant existing documents of the MAS facility 
processing the claim.  


FINDINGS OF FACT

1.  The veteran was admitted to the Lea Regional Hospital on 
January 28, 1991, on an emergency basis and received medical 
treatment for chronic obstructive pulmonary disease until 
February [redacted] 1991, when he died.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.  

3.  The treatment furnished to the veteran at the Lea 
Regional Hospital in January and February 1991 was not 
provided for an adjudicated service-connected disability or 
for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability; and the veteran did not have a permanent total 
disability as a result of a service-connected disability at 
that time.  


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred at the Lea Regional Hospital in January and February 
1991 is not warranted as a matter of law.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 17.120 (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran presented to the Emergency Room of the Lea 
Regional Hospital on January 28, 1991, in a state of 
respiratory arrest.  Emergency medical personnel had received 
a call that the veteran was having difficulty breathing.  
When they arrived at his home, the veteran was seated at his 
bedside.  In the ambulance, he had palpable pulses and was 
gasping for air.  He was initially resuscitated but during 
the hospitalization he experienced a downhill course and died 
on February [redacted] 1991.  The final diagnoses were 
cardiopulmonary arrest secondary to chronic obstructive 
pulmonary disease with bronchospasm, severe anoxic 
encephalopathy secondary to the above, probable stress ulcers 
with upper gastrointestinal bleeding, congestive heart 
failure, and pseudomonas bronchitis.  The death certificate 
listed emphysema as the cause of death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  A claim for service 
connection for emphysema due to radiation exposure was denied 
by the RO in August 1990.  The veteran did not appeal this 
determination.  

The MAS subsequently denied claims for reimbursement received 
from the appellant and from the Lea Regional Hospital on the 
basis that service connection was not in effect for the 
disorder treated during the hospitalization.  When the appeal 
was initially reviewed on appeal, the Board remanded the 
matter in order for the MAS to associate, with the claims 
folder, the administrative folder and any other file that 
might contain documents relating to the reimbursement issue.  
The records pertaining to treatment of the veteran at the Lea 
Regional Hospital were among the documents requested.  

On September 11, 1995, the adjudication officer at the VA 
Regional Office in Albuquerque, New Mexico (RO), sent a 
memorandum to the Chief of the MAS at the VA Outpatient 
Clinic in El Paso, Texas, to request the administrative 
folder and other documents specified in instruction 1 of the 
Board's remand, a copy of which was attached.  It appears 
that no reply was received inasmuch as a second request was 
sent on December 15, 1995.  Follow-up memorandums requesting 
the specified information were issued on February 9, 1996, 
and April 15, 1996.  In a letter dated January 28, 1997, the 
appellant's representative requested that still another 
attempt be made to obtain a response from MAS.  On April 8, 
1998, the adjudication officer at the RO reported that it was 
forwarding the veteran's file to the MAS for reconsideration 
of the claim and issuance of a supplemental statement of the 
case if necessary.  A supplemental statement of the case 
indicating that denial of the appellant's claim was confirmed 
was issued on December 23, 1998.  

II.  Analysis

The law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:  

(a)	For veterans with service connected 
disabilities.  Care or services not previously 
authorized were rendered to a veteran in need 
of such care or services:

(1)	For an adjudicated service-
connected disability;

(2)	For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service- connected 
disability;

(3)	For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service- 
connected disability (does not apply 
outside of the States, Territories, 
and possessions of the United State, 
the District of Columbia, and the 
Commonwealth of Puerto Rico);

(4)	For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A. Chapter 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j); and

(b)	In a medical emergency. Care and services 
not previously authorized were rendered in a 
medical emergency of such nature that delay 
would have been hazardous to life or health, 
and

(c)	When Federal facilities are unavailable. 
VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization 
for the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).  

Although the treatment furnished to the veteran in January 
and February 1991 was prompted by a medical emergency, the 
severe respiratory disease that necessitated the hospital 
admission was not a service-connected disability.  Service 
connection for emphysema had been previously denied, and the 
veteran did not at any time in his lifetime establish service 
connection for any other disorder.  Although he was in 
receipt of nonservice-connected disability pension at the 
time of this hospitalization and his subsequent death, the 
evidence does not show that any nonservice-connected 
disability was associated with or aggravating a service-
connected disability.  The veteran was not permanently and 
totally disabled as a result of a service-connected 
disability.  Since the veteran did not establish service 
connection for any disability during his lifetime, it is not 
relevant to the present claim that his admission to the 
hospital was on an emergency basis.  

The law is unequivocal that unauthorized medical expenses may 
be paid only if all of the statutory requirements for payment 
or reimbursement are met.  See Malone v. Gober, 10 Vet. App. 
539 (1997).  In this case, the appellant clearly did not 
satisfy all of the criteria specified by law.  Since it is 
the law rather than the evidence which is dispositive of the 
issue on appeal, a determination as to whether the claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998) is not required and the claim must 
be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Payment or reimbursement of the cost of unauthorized medical 
services received by the veteran during a hospitalization at 
the Lea Regional Hospital in Hobbs, New Mexico, from January 
28, 1991, through February [redacted] 1991, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 

